ROBERTSON, Presiding Judge,
dissenting.
In Town of Camp Hill v. James, 686 So.2d 1208, 1213 (Ala.Civ.App.1996), cited in the main opinion, I did “not agree with the majority’s holding that a city or town’s voluntary participation in a statutory scheme deprives it of standing to attack the constitutionality of the scheme.” (Robertson, P.J., dissenting; footnote omitted.)
If the plaintiffs in this case do not have standing, then who would? I adhere to the view I expressed in Camp Hill; therefore, I respectfully dissent.